Orlando Antwonie Harris                            From the County Court at Law No. 2
 Appellant                                          of Potter County
v. 07-04-00505-CR                                  January 13, 2006
The State of Texas                                 Opinion by Justice Reavis
 Appellee

                                    JUDGMENT

      Pursuant to the opinion of the Court dated January 13, 2006, it is ordered,

adjudged and decreed that part of the judgment suspending payment of the $1,000 fine

in favor of two years community supervision is reversed and judgment is hereby

rendered that appellant’s punishment stands at a $1,000 fine; in all other respects the

judgment is affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those which

may have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo